Case 2:16-cr-00100-GMN-DJA Document 395-1 Filed 02/06/20 Page 1 of 2




         EXHIBIT 1- List of Bar Admissions
      Case 2:16-cr-00100-GMN-DJA Document 395-1 Filed 02/06/20 Page 2 of 2




                       Zachary L. Newland List of Bar Admissions


Name of State or Court          Bar Number    Date Admitted    Bar or Court Status

Texas State Bar                   24088967        12/12/2013   Active

Colorado State Bar                  52305         09/25/2018   Active

Supreme Court of United            308608         02/25/2019   Active
States
DC Circuit Court of Appeals             N/A       11/15/2016   Active

5th Circuit Court of Appeals            N/A        7/20/2016   Active

7th Circuit Court of Appeals            N/A       11/14/2016   Active

9th Circuit Court of Appeals            N/A        5/14/2018   Active

10th Circuit Court of Appeals           N/A        4/20/2018   Active

11thCircuit Court of Appeals            N/A       07/10/2018   Active

Northern District of Texas              N/A        4/1/2016    Active

Southern District of Indiana            N/A        7/14/2016   Active

Southern District of Illinois           N/A       07/25/2018   Active

Northern District of Illinois           N/A       08/06/2018   Active

Central District of Illinois            N/A       02/04/2019   Active

District of Colorado                    N/A       01/03/2019   Active

District of Columbia U.S.          VT0002         03/04/2019   Active
District Court
Eastern District of Michigan            N/A        7/22/2019   Active




Zachary Newland Court Admissions List                                       Page 1 of 1
